Title: Draft of a Message to Congress, [ca. 27 November 1809]
From: Madison, James
To: Congress


[ca. 27 November 1809]
Taking into view the unpresedented dangers, incident to neutral navigation on the high seas: that captures continue to be made of American vessels engaged in commerce guaranteed by the acknowledged law of nations; and that in many cases, the evil might be obviated by defensive equipments to be made by the parties interested I recommend to the consideration of Congs. the expediency of authorizing Merchant vessels to arm for self-defense, under the restrictions that they be registered vessels; be commanded & navigated by citizens only; & that the cargoes as well as the vessels be wholly owned by Citizens actually residing within the U. S.
